Case 20-00018-LA11 Filed 02/26/21 Entered 02/26/21 15:57:15 Doc 468 Pg. 1of3

1

UNITED STATES BANKRUPTCY COURT FILED
SOUTHERN DISTRICT OF CALIFORNIA 9991 erp 6

IN RE: : CHAPTER 11
Vestavia Hills, LLC
d/b/a Mt. Royal Towers

CASE NO. 20-00018-LA11

DEBTOR.

TENTH APPLICATION FOR ALLOWANCE OF COMPENSATION BY VIRGINIA MOORE-BELL,
STATE LONG TERM CARE OMBUDSMAN FOR THE OFFICE OF THE STATE LONG TERM CARE
OMBUDSMAN PROGRAM, AS PATIENT CARE OMBUDSMAN

This Application for Allowance of Compensation of $124.18 by Virginia Moore-Bell as Patient
Care Ombudsman for the month of January, 2021 is submitted pursuant to Federal Rules
of Bankruptcy Procedure 2016(a).
Applicant respectfully represents as follows:
1. Applicant is the State Long Term Care Ombudsman for the State of Alabama.
2. Applicant was appointed Patient Care Ombudsman in the instant case on January 16, 2020.
3. Applicant values the services rendered in the instant case at $124.18.
Such amount represents Applicant’s time and the local ombudsmen representative’s time spent on the
above referenced case. A detailed description of the hours expended and expenses incurred by both

agencies is attached.

WHEREFORE, Applicant respectfully requests that this Court approve her tenth Application for

 

KG Aw C&
 

Case 20-00018-LA11 Filed 02/26/21 Entered 02/26/21 15:57:15 Doc 468 Pg. 2 of3

 

Allowance of Compensation as Patient Care Ombudsman for the month of January, 2021 in the total
amount of $124.18.

This 10th day of February, 2021.

Respectfully submitted,

uy So Py gore (s2hA—

Virginia Moore-Bell

Patient Care Ombudsman

Alabama Department of Senior Services

201 Monroe St., Ste. 350

Montgomery, Alabama 36104

Telephone: 334-242-5753; Facsimile: 334-353-1596
virginia.bell@adss.alabama.gov

 
 

 

Case 20-00018-LA11_ Filed 02/26/21 Entered 02/26/21 15:57:15 Doc 468 Pg. 3o0f3

February 10, 2021

MEMORANDUM

TO: United States Bankruptcy Court
Southern District of California
325 West F. Street
San Diego, CA 92101-6991

ATTN: David A. Ortiz
United States Department of Justice
Office of the United States Trustee

FROM: Alabama Department of Senior Services
Office of the State Long-Term Care Ombudsman Program
Attn: Accounts Payable
201 Monroe St., Ste. 350
Montgomery, AL 36130

RE: Case No. 20-00018-LA11

Please consider this memorandum as the tenth request for reimbursement of costs incurred related to
the monitoring of resident quality care in the above referenced case. This request covers the period
January, 2021.

Please see the attached invoice and spreadsheet that documents the time spent by Virginia Moore-Bell,
State Long-Term Care Ombudsman and the local ombudsmen representative at the United Way Area
Agency on Aging in the total amount due of $124.18.

If you have any questions or concerns, please do not hesitate to contact Todd Cotton, CPA, Alabama

Department of Senior Services at 334-242-5743 or Virginia Moore-Bell, Director of the Office of the
State Long-Term Care Ombudsman Program at 334-242-5753.

 
